February 1, 1924. The opinion of the Court was delivered by
The defendant was convicted in the County Court of Greenwood County, in February, 1923, under an indictment charging him with violation of the State Prohibition Law (Volume 2, Code 1922, c. 20). Upon appeal to the Court of General Sessions, the judgment was affirmed. He now appeals to this Court upon the sole ground, as his counsel state in their printed argument, that the act under which the County Court was established is unconstitutional in providing for a jury of six instead of twelve men.
In view of the provisions of Article 5, § 22, of the Constitution, "the jury in cases civil or criminal in all municipal *Page 430 
Court, and Courts inferior to Circuit Courts shall consist of six," there is no ground for the contention. (It will be noted that in the reprint of the Constitution in the Code of 1922, Vol. 1, p. 557, the two words italicized above were inadvertently omitted.)
The judgment of this Court is that the judgment of the Circuit Court affirming the judgment of the County Court be affirmed.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.